DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.
Additionally, declaration under 37 CFR 1.132 filed 11/24/2020 is accepted and addressed herein.
Claims 1-8 are pending.
Rejections under 35 USC 103 and double patenting rejections are maintained. 

Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive. Sections 1 and 2 of Applicant’s reply discuss legal standards and legal definitions. See pages 8-14. These are not repeated or further discussed here. Applicant’s arguments with respect to the rejection over Robinson are provided in sections 3-5, pages 14-44. These arguments, some of which correspond to some of the conclusions reached in the Declaration, are discussed below. In section 6 applicant submits that the secondary art does not fix the insufficient and non-enabled disclosure of Robinson. 
The declaration under 37 CFR 1.132 filed 11/24/2020 is insufficient to overcome the rejection of claims 1-8 based upon 35 USC 103 as set forth in the last Office action. Note Declaration par. 30 states that in reading example 1 a POSITA would understand the high sulfur vacuum resid disclosed in table 1 is the only feed required to carry out the example. This 
The arguments presented in the Reply and in the opinions and arguments presented in the Declaration are now addressed together in the order presented. 

Argument 1: Clarification of Terms – Reply Section 3 and Declaration Item 5, par. 84-126
Applicant argues (1) the term “vacuum resid feed stream” and “resid feed stream” used in Robinson is a vacuum resid as understood by one of ordinary skill in the art and should not be interpreted more broadly. See Reply, pages 14-15. 
Applicant’s argument has been considered but is not persuasive. In response, the feedstock has been defined in the specification. First, the art teaches the processing and production of marine bunker fuel, which it explicitly differentiates from marine distillate fuel (0015). This is in agreement with ISO 8217 which defines separate distillate marine fuels and residual marine fuels. Second, the vacuum resid feed stream of Robinson may be a feed to an FCC pretreatment unit (0060; 0022), known to include gas oil and/or residual fractions (0006). Robinson teaches wherein gas oil may be included in the residual feed/product (0009). Next, and most clearly, the feed is a hydrocarbon stream with typical boiling profile, contaminants and properties within the ranges presented in table 1. These boiling points and properties are consistent with gas oil and heavier fractions. Given the makeup of typical CHFT feed, of typical residual marine fuel, and the disclosures of Robinson, specifically the properties and boiling range for the hydrocarbon feed as presented in Table 1, define the feed and show that it is not the vacuum resid suggested by Applicant, but a marine residual fuel. 
Additionally, this argument seems contrary to the position of applicant and declarant discussed through the remainder of the arguments, which is that the process is not enabled in part because the stream termed vacuum resid is Robinson cannot be a vacuum resid as known by one of ordinary skill in the art. 

Argument 2: Robinson is not enabled to carry out the process of making an uncracked, hydrotreated vacuum resid from a high sulfur vacuum resid feed stream in Example 1 and Figure 1 – Reply Section 4 and Declaration Items 3-5, par. 35-126 
Applicant argues Robinson is not enabled to carry out the process of example 1 and figure 1 or produce the product of Table 4 without undue experimentation. Page 15 (citing Declaration, Items 3-5, par. 127-139). Applicant argues that each of the 7 streams of figure 1 are required for processing in the hydrotreating reactor of example 1. Because the compositions of the co-feeds are not provided, applicant argues one of ordinary skill does not have the feed composition and thus the process is not enabled. See Reply, pages 15-20 and Declaration, Item 3-4, par. 35-83. Applicant argues C) a person of ordinary skill would not rely upon the “vacuum resid feed” of table 1 because it does not have the same properties as a vacuum resid as the term is understood by industry (i.e. residual fraction of crude oil from a vacuum column). Reply, pages 26-34 and Declaration, Item 5, par. 84-126. Thus, applicant and declarant conclude that the process and product of table 4 require undue experimentation.
First, with respect to the enablement arguments in Sections 4 and 5, it is noted that the disclosure of Robinson was reviewed and found to be enabled when the application was reviewed and issued as patent 9,920,270 and again when the continuation application issued as patent 10,501,699. 
Applicant’s argument has been considered but is not persuasive. First, the figure is one “flow-chart outlining an exemplary process for making a low sulfur bunker fuel from a vacuum resid feed stock” (0013). Figure 1 shows an FCC pretreatment unit, wherein a portion of the hydrotreated fuel oil is diverted, and a portion is passed on to the FCC unit (figure 1).  Example 1 references figure 1, but does not require all of the components of figure 1. One way this is shown is that example 1 teaches nothing regarding the cracking reactor shown in figure 1. Further, the process laid out in example 1 expressly teaches a vacuum residue feed as defined 
Additionally, Applicants statement that “’VAC RES’ cannot be the sole hydrocarbon feed” to the hydrotreating unit has no basis. VAC RES is one of a plurality of feed in Figure 1 but Figure 1 is only one embodiment in Robinson. The art is not limited to embodiments therein but may be used for all it teaches. Robinson teaches hydrotreating a vacuum residue feedstream throughout the disclosure without the need for additional co-feed. See Robinson 0010, 0060 and 0064, 0008. Robinson defines the feedstream throughout the disclosure, but most clearly in Table 1 where the typical range of boiling points, composition, and properties is presented. For more discussion of the feed as defined in Robinson see the above remarks under Argument 1. Lastly, even if vacuum resid as known in the art unquestionably referred to the crude product with the properties and boiling ranges suggested by Applicant, an applicant is allowed to be his own lexicographer. In Robinson, the applicant has sufficiently defined the hydrocarbon fraction in the specification. 

Argument 3: Robinson is not enabled exclusive of Example 1 – Reply Section 5 and Declaration, Section 6 par. 127-143
Applicant asserts that after excluding the non-enabled teachings of Example 1, and excluding the properties of “typical vacuum resid feed” of Table 1, there is insufficient information with respect to properties and characteristics of the resid stream or crude oil source to enable the invention. Applicant admits that vacuum resid hydrotreating is known in the art and is tailored to the residue. See Reply, pages 35-44 and Declaration, Item 6, par. 127-143.
Applicant’s argument has been considered but is not persuasive. Examiner does not agree that Table 1 may be disregarded. Table 1 provides a typical range for the feed stream, .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 2016/0160139) in view of Stiles (US 3,518,206) and Christensen (US 3,694,343).
With respect to claims 1-3, Robinson teaches a method for making a low sulfur marine bunker fuel (i.e. a product heavy marine fuel oil) (0010), comprising: contacting a vacuum resid feed stream having at least 2,000 ppm sulfur (the vacuum resid is a Feedstock Heavy Marine Fuel Oil as explained below) with a hydrogen containing gas (i.e. a quantity of  Activating Gas mixture) in the presence of a hydrotreating catalyst under effective hydrotreating conditions to reduce the sulfur (0010). The hydrotreated resid is blended with 0-60% of other components to produce a product bunker fuel (0010-0011;0023; see 0025-39).  The blending step is optional and when not selected the hydrotreated effluent alone makes up the bunker fuel.
With respect to the feedstock, called vacuum resid in Robinson, Robinson teaches wherein the sulfur content of the resid feed is at least 2,000 ppm or even at least 3 wt. % (0024), which encompasses the claimed range. With respect to the vacuum resid corresponding to the Feedstock Heavy Marine Fuel Oil less environmental contaminants, Robinson teaches treating a resid stream having a boiling points as defined in 0041-0051, such as an IBP of at least 250 C and a FBP of at most 845 C, with only hydrotreatment to remove sulfur “without substantial cracking” to produce a marine product that may meet the standards of a residual marine fuel under ISO 8217:2017 (compare ISO 8217 table 2 with Robinson 0025-0039; 0052). Given the resid material is within the boiling range of a residual marine fuel oil, and the effluent produced from hydrotreating with minimal cracking meets the standards for a residual marine fuel under ISO 8217, the resid stream is interpreted as a Feedstock Marine Fuel Oil. Note that the specification, outside of claim 4 and the corresponding discussion in the specification that further limits a Feedstock Marine Fuel Oil to meeting the IDSO 8217 standard, the Feedstock Heavy Marine Fuel Oil has no specific definition. With respect to the aluminum plus silicon content of the vacuum resid, Robinson teaches wherein the feed is subject to hydrotreating to reduce sulfur with minimized cracking under the same conditions claimed (see discussion under claim 8) with the same catalytic components (see claim 7) to produce a product having properties meeting the product specifications claimed (claim 4 and 6). It is expected then that the feed silicon plus aluminum content of the feed would fall within the range claimed given the same product silicon content is achieved. 
Robinson teaches using hydrotreating catalysts containing metals and porous supports in any suitable reactor (0060-0063). Robinson is silent regarding wherein the one or more catalysts are in the form of a structured catalyst bed.
However, structured catalyst beds are well known in the art. Stiles teaches catalyst beds comprising silica catalysts on structured materials. In one example, the packing may be formed by corrugating a material such as porous or nonporous metal or ceramic, placing multiple corrugated sheets node to node to form honeycomb packing (col. 2). The catalyst material is coated on the corrugated sheets, thus forming a catalyst rich space and a catalyst lean space within the structured catalyst bed. The catalyst material which may be used inorganic material commonly used as such and includes the hydrotreating metals as well as support material (see col. 5) disclosed in Robinson (compare Robinson, 0060-0063). Stiles teaches wherein the supported catalyst may be used in hydrogenation, hydrodesulfurization, hydrocracking and isomerization reactions, among others (col. 11, 14, 15-16).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to conduct the process of hydrotreating of Robinson using hydrotreating catalyst in known supported form such as corrugated sheets forming a honeycomb structure as taught in Stiles to provide contacting of the oil and hydrogen with catalyst required for the hydrotreating reactions to occur. See MPEP 2143.
Robinson is silent regarding separating the hydrotreated effluent into a liquid component and bulk gaseous components; and further separating any residual gaseous components and by-product hydrocarbon components from the Product Heavy Marine Fuel Oil.
However, Robinson discloses wherein the initial boiling point of the final product after hydrotreating the vacuum resid may be at least 250C or even an initial boiling point of at  least 310C (0042). The hydrotreating reaction will knowingly produce gases such as hydrogen sulfide and unused hydrogen. While cracking is minimized (0016), some conversion to lower boiling hydrocarbons will inherently take place in the hydrotreating reaction. Thus, to achieve the product initial boiling point of e.g. 310+C separation of gaseous and hydrocarbon byproducts boiling below the initial boiling point must occur. 
Christensen provides an example of known separation techniques for separating hydroprocessed effluent, including vapor liquid separation of a hydrogen rich gas for recycle, followed by stripping the liquid to remove additional light gases such as H2S, H2, methane, ethane, propane and butane (Figure; col. 5, line 41+; col. 6, line 17+; col. 3, line 1+).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to separate the hydrotreated effluent in the process of Robinson using known separation techniques for separating gas, distillates, and residual oils from hydrotreated effluent as taught in Christensen to obtain the desired initial boiling point of the hydrotreated resid product.  It is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results. MPEP 2143. 
With respect to claim 4, Robinson teaches wherein the Product complies with the properties listed in table 2 of ISO 8217 (2017) (compare ISO 8217 with Robinson at 0025-0039, 0052, and table 4; see also claim 6 below). Each of the properties taught in Robinson either overlap or fall within the claimed range. Robinson teaches wherein the product has a sulfur content of between 5 and 5000 ppm (0026-0027). 
Robinson also teaches wherein the feedstock has a density, viscosity, and carbon residue within the standards of ISO 8217 residual marine fuels (ISO 8217 table 2). However, Robinson is silent regarding the remaining properties listed in ISO 8217, including metals, and thus silent regarding wherein the Feedstock Heavy Marine Fuel Oil complies with ISO 8217 (2017).
However, Robinson teaches wherein the feed is subject to hydrotreating to reduce sulfur with minimized cracking under the same conditions claimed (see discussion under claim 8) with the same catalytic components (see claim 7) to produce a product having properties meeting the product specifications claimed (claim 4 and 6). It is expected then that the feed that produces the same product as claimed using the same process as claimed and has overlapping properties of viscosity, density and carbon content would have other properties within or in overlapping ranges.
A prima facie case of obviousness is established when a prior art range encompasses, overlaps, touches or lies inside a claimed range. MPEP 2144.05; see also MPEP 2131.
With respect to claim 5, Robinson provides a single exemplary vacuum resid (i.e. feedstock heavy marine fuel oil) with a kinematic viscosity at 50C of 400-550 cSt (table 1) (determined using ISO 3104 according to par. 0032-33), which falls within the claimed range of 180-700 mm2/s; a density at 15C of 900-1000 kg/m3 (table 1) (determined using ISO 3675 or 12185 according to par. 0034-35), which falls within the range of a maximum of 991-1010 kg/m3; and a Conradson carbon residue of 4-7 wt. % (table 1) (method not provided), which falls within the range of less than 20 mass %. A prima facie case of obviousness is established when a prior art range encompasses, overlaps, touches or lies inside a claimed range. MPEP 2144.05; see also MPEP 2131.
Robinson is silent regarding the exemplary or a required CCAI, flash point and aged sediment content of the vacuum resid. 
However, Robinson teaches wherein the feed is subject to hydrotreating to reduce sulfur with minimized cracking under the same conditions claimed (see discussion under claim 8) with the same catalytic components (see claim 7) to produce a product having properties meeting the product specifications claimed (claim 4 and 6). It is expected then that the feed CCAI, flash point, aged sediment, and silicon plus aluminum content of the feed would fall within the range claimed given a product having the same CCAI, flash point, and aged sediment is achieved. 
With respect to claim 6, Robinson teaches wherein the product has the following (0025-0039; 0052):
a kinematic viscosity at 50C  (ISO 3104) of at most 400 (0032);
a density at 15 C (ISO 3675 or ISO 12185) of at least 870 or at most 1,000 kg/m3 (0034-0035);
a CCAI (ISO 8217) of 880 or less (0038); 
a flash point (ISO 2719) of at least 60 C (0052); 
a sediment content and oxidation stability after aging (both ISO 10307-1) of less than 0.1 wt% (0052);
a carbon residue--micro method (ISO 10370) of 4.99 wt. % (table 4); and
an aluminum plus silicon (ISO 10478) content of e.g. 8 mg/kg (table 4). 
With respect to the method of determining micro carbon content, aged sediment content and aluminum plus silicon, the art does not expressly tech using ISO 10370, 10307-2, or 10478, respectively. However, it is expected that the value measured or calculated in the art was determined by an appropriate method which would achieve substantially the same results. 
With respect to claim 7, Robinson teaches wherein the catalyst materials comprises a Group VIII metals such as Ni and/or CO and a Group VIB metal such as Mo and/or W; optionally a porous inorganic oxide catalyst carrier such as , alumina, silica, titania, calcium oxide, strontium oxide, barium oxide, among others (0060-0062). The hydrogen-containing (treat) gas can be either pure hydrogen or a gas containing at least 50 vol. % to at least 90% hydrogen, optionally in addition to one or more other gases (e.g., nitrogen, light hydrocarbons such as methane, and the like, and combinations thereof) (0065). This includes wherein the hydrogen pressure is greater than 80% of the treat gas pressure.
A prima facie case of obviousness is established when a prior art range encompasses, overlaps, touches or lies inside a claimed range. MPEP 2144.05; see also MPEP 2131.
With respect to claim 8, Robinson teaches a ratio of hydrogen to feed in the range of 500-100,000 scfb, which falls within the claimed range; a total pressure from 300-3000 psig, which falls within the claimed range; a temperature of 550-800F, which falls within the claimed range; and an LHSV of 0.1-20 hr-1, which overlaps the claimed range (0064). 
A prima facie case of obviousness is established when a prior art range encompasses, overlaps, touches or lies inside a claimed range. MPEP 2144.05; see also MPEP 2131.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 5-8 of copending Application No. 16/103,896 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims merely overlap in scope. For example, instant claim 1 claims operating under reactive conditions while the reference application, claim 5, operates under reactive distillation conditions, which includes reactive conditions (claim 8 of each application claims the same conditions as reactive conditions and reactive distillation conditions). Similarly, reference claim 5 further limits the feed and products compared to instant claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI M DOYLE/Examiner, Art Unit 1771